UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7047


DANIEL W. KINARD,

                  Petitioner – Appellant,

             v.

TERRY O’BRIEN,

                  Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:07-CV-00601-jlk-mfu)


Submitted:    October 14, 2008              Decided:   October 20, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel W. Kinard, Appellant Pro Se.     Thomas Linn Eckert,
Assistant United  States  Attorney, Roanoke,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Daniel      W.   Kinard,    a     prisoner      in        federal      custody

serving a sentence imposed by the District of Columbia, seeks to

appeal      the    district      court’s    order       denying      relief      on    his   28

U.S.C. § 2241 (2000) petition.                     The order is not appealable

unless      a     circuit    justice   or       judge      issues     a    certificate       of

appealability.           28 U.S.C. § 2253(c)(1) (2000); see Madley v.

United   States        Parole    Comm’n,    278     F.3d      1306,       1310   (D.C.    Cir.

2002).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.       § 2253(c)(2)     (2000).            A    prisoner       satisfies      this

standard by demonstrating that reasonable jurists would find any

assessment of the constitutional claims by the district court is

debatable or wrong, and any dispositive procedural ruling by the

district court is likewise debatable.                         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have       independently     reviewed       the       record    and    conclude      that

Kinard has not made the requisite showing.                          Accordingly, we deny

a    certificate       of    appealability       and       dismiss    the    appeal.         We

dispense        with     oral    argument       because       the     facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                    DISMISSED

                                            2